Citation Nr: 0307283	
Decision Date: 04/16/03    Archive Date: 04/24/03

DOCKET NO.  99-00 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Colorado Division of Social 
Services


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to June 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 decision of the 
Denver, Colorado, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's claim for 
service connection for degenerative changes to the lumbar 
spine (hereinafter a "lumbar spine disability").

Initially, the Board notes that this was not the first time 
that the veteran's claim was considered by VA.  Specifically, 
in September 1983, the RO earlier denied a claim of service 
connection for residuals of a back injury.  This decision 
became final when not appealed.  See 38 C.F.R. § 19.129 
(1983).  The Board finds that the scope of this earlier 
denial included all claims of service connection for back 
disorders, including the veteran's current claim.  Whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim.  See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  Therefore, regardless of the 
RO's earlier action, the Board must initially address the 
question of whether "new and material" evidence has been 
presented sufficient to reopen the claim.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2001).


FINDINGS OF FACT

1.  By a September 1983 decision, the RO denied a claim of 
service connection for residuals of a back injury; no appeal 
ensued.  

2.  Certain new evidence received since the September 1983 
denial bears directly and substantially upon the issue at 
hand and is so significant that it must be considered to 
decide fairly the merits of the veteran's claim of service 
connection for a lumbar spine disability.


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim of service connection for a lumbar spine 
disability has been submitted.  38 U.S.C.A. §§ 1110, 1131, 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend that the veteran's 
current lumbar spine problems were caused by a fall from a 
tank he took while in military service in 1965.  However, the 
Board notes that the veteran's current claim of service 
connection for a lumbar spine disability is not his first 
such claim.  As noted above, the RO denied a claim of service 
connection for residuals of a back injury in September 1983.  
At that time, the RO denied the veteran's claim because there 
was no evidence to show that the veteran had injured his back 
while in military service despite his April 1967 separation 
examination noting complaints of back pain when working too 
hard and post-service medical evidence staring in June 1983 
showing a diagnosis of chronic low back pain.  

As a result of the previous denial, the veteran's current 
claim of service connection for a lumbar spine disability may 
now be considered only if new and material evidence has been 
submitted since the time of the prior final decision.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
20.1103 (2001); Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998); 
Elkins v. West, 12 Vet. App. 209 (1999) (en banc); Winters v. 
West, 12 Vet. App. 203 (1999) (en banc); Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 
(1996).  For the purpose of determining whether new and 
material evidence has been submitted, the credibility of the 
evidence is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

"New and material evidence" is defined by regulation as 
follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a) (2001) (Emphasis added).  (The Board 
notes that, while the above definition of new and material 
has recently changed, these changes only apply to claims 
filed after August 29, 2001, and have no impact on the 
current appeal which arose from a claim filed in October 
1996.  See 66 Fed. Reg. 45620 to 45632 (August 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.156).

Using the above guidelines, the Board has reviewed the 
additional evidence associated with the claim's folder since 
the September 1983 denial.  The evidence obtained in 
connection with the veteran's attempt to reopen his claim 
includes a June 1999 statement in support of claim from a 
buddy of the veteran who reported that he served with the 
veteran for one and a half years and, during that time, the 
veteran told him that he had injured his back falling off of 
a tank and he saw the veteran having problems with his back.  
The Board notes that this statement, for the first time, 
provides VA with evidence, other then the veteran's own 
statements, that he had a problem with his back while in 
military service.  It also provides the Board with more 
details concerning the veteran's back problems following his 
in-service injury then was of record at the time of the 
September 1983 decision.

The Board also notes that a review of the post September 1983 
record includes a February 1997 letter from Lawrence A. 
Svendsen, D.C., which reports that the veteran's current low 
back disorders were the "result of some type of trauma and 
[the veteran] relates no other trauma to his [back] except 
the 1965 Army incident [when he fell off of a tank.]"  It 
also shows, for the first time, the veteran being diagnosed 
with degenerative joint disease of the lumbar spine.  See 
March 1993 lumbosacral spine x-ray. 

The Board finds that the above evidence is new and material 
as defined by regulation.  In other words, it bears directly 
and substantially upon the issue at hand, especially as to 
the occurrence of an in-service event and the relationship of 
that event to the veteran's current low back disorder (see 38 
U.S.C.A §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2002)), and is neither duplicative nor cumulative of 
previously submitted evidence.  Given that the September 1999 
buddy statement provides the Board with more details 
concerning the occurrence of in-service back problems then 
were of record at the time of the prior final denial, given 
the fact that Dr. Svendsen relates current low back disorders 
to the trauma the veteran reported taking place while in 
military service, and given the fact that the March 1992 x-
ray shows the veteran being diagnosed with a disease process 
for which certain presumptions attach under 38 C.F.R. 
§§ 3.307 and 3.309, this newly received evidence is so 
significant that it must be considered in order to decide 
fairly the merits of the underlying claim.  38 C.F.R. 
§ 3.156(a); see Hodge v. West, at 1363 (holding that evidence 
providing a more complete picture of the circumstances 
surrounding a veteran's disability could be material); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(establishing service connection requires finding a 
relationship between a current disability and events in 
service or an injury or disease incurred there).  In other 
words, the buddy statement along with the medical evidence 
tends to provide probative information beyond what was known 
previously.  Accordingly, the Board concludes that the 
veteran has submitted new and material evidence.


ORDER

The claim of service connection for lumbar spine disability 
is reopened; to this extent, the appeal is granted.




REMAND

As stated above, the veteran has submitted new and material 
evidence to reopen the claim of service connection for a 
lumbar spine disability.  However, given the state of the law 
and evidence as discussed below, the Board finds that the 
underlying claim of service connection for a lumbar spine 
disability must be remanded for further evidentiary 
development.

Specifically, the Board notes that during the pendency of the 
appeal the Veterans Claims Assistance Act of 2000 
(hereinafter VCAA or the Act), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted.  This liberalizing law is 
applicable to the veteran's claim.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  The Act and its implementing 
regulations (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. §§ 5103A, 
5107(a) (West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

However, despite the above requirements, while a review of 
the record on appeal shows that the RO provided the veteran 
with notice of the laws and regulations governing claims for 
service connection, it does not show that the veteran was 
provided notice of the VCAA with regard to this claim or 
notice of which information and evidence he was to provide to 
VA and which information and evidence VA would attempt to 
obtain on his behalf.  Therefore, a remand is required for 
the RO to inform the veteran and his representative of the 
VCAA and its notification provisions.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).).  Bernard v. Brown, 
4 Vet. App. 384 (1993); 38 C.F.R. § 19.9 (2002) (a Board 
Member may: (1) Remand the case to the agency of original 
jurisdiction, specifying the action to be undertaken); 
Chairmen's Memorandum No. 01-02-01(9)(c)(4) ("There are 
still actions that must be accomplished at the VA regional 
office level, because the required action takes place there 
or because current law requires it . . . (and this includes) 
. . . [w]here a case requires exceptionally extensive 
development and the [agency of original jurisdiction] has 
performed little or no development.").

Next, the Board notes that a review of the record on appeal 
does not show that the veteran was afforded a VA examination 
in connection with his claim of service connection for lumbar 
spine disability.  However, medical opinion evidence as to 
the origins or etiology of current lumbar spine disability is 
necessary for VA's adjudication of that claim.  Therefore, 
given the new requirements codified at 38 U.S.C. § 5103A(d) 
(West 2002), the Board finds that the veteran, on remand, 
should be scheduled for an orthopedic examination to obtain 
the necessary medical opinions evidence.

In addition, on remand, the RO should undertake all necessary 
action to obtain and associate with the record all 
outstanding pertinent medical records.  In this regard, the 
Board notes that the veteran testified at his November 2002 
personal hearing that one of the physicians he saw shortly 
after military service was deceased and therefore his records 
were no longer available.  However, he also reported that he 
saw a chiropractor in Alamosa, Colorado in the first year 
following military service but, given that chiropractor's 
age, he was not sure if his records were available.  The 
veteran also reported that he received all of his 
contemporaneous medical treatment from the Grand Junction VA 
medical center (VAMC), was last treated approximately three 
years earlier, and was hospitalized for a week approximately 
three years earlier because of, among other things, back 
problems.  The veteran also reported that he received post-
service treatment from a Lawrence A. Svendsen, D.C..  While a 
review of the record on appeal shows letters and/or treatment 
records from Grand Junction VAMC as well as Dr. Svendsen, it 
does not contain a request for either the VAMC or Dr. 
Svendsen's contemporaneous treatment records.  It also does 
not contain a request to the veteran for information about 
the chiropractor he saw in the late 1960's so that a request 
for those records could be undertaken.  Therefore, on remand, 
the RO must obtain and associate with the record copies of 
the veteran's contemporaneous records from the Grand Junction 
VAMC and Dr. Svendsen as well as undertake a search for the 
chiropractor's records.  38 U.S.C.A. §§ 5103A (West 2002).

As a final point, the Board emphasizes that the fact that the 
Board has identified specific actions to be accomplished on 
remand does not relieve the RO of the responsibility to 
ensure that the Act has fully been complied with.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development and/or notification action 
deemed warranted by the Act.

In view of the above, the appeal is REMANDED to the RO for 
the following action:

1.	As part of the duty to assist, the RO 
should undertake the following 
development:
a.	Contact the veteran and ask him 
to submit any pertinent medical 
or other records in his 
possession. 
b.	Ask him to provide the full name, 
address, and dates of treatment 
for the chiropractor from 
Alamosa, Colorado who he 
testified had treated him for low 
back problems in the year 
following military service.
c.	If the veteran responds to this 
request, the RO should contact 
the chiropractor to obtain and 
associate with the record his 
records. 
d.	Associate with the record all 
post 1967 treatment records, not 
yet associated with the record, 
held by the Grand Junction VAMC 
and Lawrence A. Svendsen, D.C. in 
addition to any other pertinent 
medical records from any other 
source(s) or facility(ies) 
identified by the veteran.
e.	If any requested records are not 
available, or the search for such 
records otherwise yields negative 
results, that fact should be 
noted in the claim's file, and 
the veteran and his 
representative should be so 
notified.  

2.  The RO should review the claims 
folder and ensure that all notification 
and development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should send the 
veteran and his representative a letter 
explaining the VCAA, to include the duty 
to assist and notice provisions contained 
therein.  Among other things, the letter 
should explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the claim.  The letter 
should also specifically inform the 
veteran and his representative of which 
portion of the evidence is to be provided 
by the veteran and which part, if any, 
the RO will attempt to obtain on behalf 
of the veteran. 

3.  The RO should then schedule the 
veteran for an orthopedic examination to 
determine the origins or etiology of any 
current lumbar spine disability.  All 
indicated studies and tests (to include 
x-rays) should be accomplished, and all 
clinical findings should be reported, in 
detail.  The entire claim's file must be 
made available to, and be reviewed by, 
the examiner. The examiner must provide a 
detailed history regarding the onset and 
progression of relevant symptoms for the 
veteran's claimed lumbar spine 
disability.  Based on a review of the 
claim's folder and the examination of the 
veteran, the examiner must then provide 
opinions as to the following questions: 
a.	Does the veteran currently suffer 
from a disease process of the 
lumbar spine?
b.	If so, please provide the 
specific diagnoses of the 
disorders found (i.e., 
degenerative joint disease, 
degenerative disc disease, 
strain, intervertebral disc 
syndrome, etc . . . ).
c.	If the veteran is diagnosed with 
a current low back disability, 
state whether it is medically 
more likely then not that it is 
attributable to the veteran's 
military service. If one of the 
veteran's diagnoses includes 
arthritis, verified by x-ray, 
state whether it is as least as 
likely than not that the 
arthritis manifested itself to a 
compensable degree within one 
year of the veteran's separation 
from military service.  

Note:  In offering the above 
opinions, the examiner should 
specifically comment on the 
veteran's documented in-service 
medical history, the veteran's 
allegations, the veteran's post-
service medical history which is 
negative for complaints, diagnoses, 
or treatment for low back problems 
until 1983, the veteran's post 
service employment as a mechanic and 
carpenter, the February 1997 opinion 
from Lawrence A. Svendsen, D.C., and 
the March 1993 lumbosacral spine x-
rays which show degenerative disc 
disease as opposed to the April 1996 
lumbosacral spine x-rays which do 
not show degenerative changes.

4.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 
11 Vet. App. 268 (1998).

5.  After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the RO should take 
adjudicatory action on the claim here at 
issue.  If any benefit sought is not 
granted, a supplemental statement of the 
case (SSOC) should be issued which 
addresses all of the evidence received by 
the RO.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claim's folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



